May 7, 2013 Via EDGAR Securities and Exchange Commission F Street, NE Washington, DC 20549 RE: Personal Variable Annuity Contract (“Registrant”) File No. 33-44565, 811-02091 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "1933 Act"), the Registrant certifies the form of Prospectus for Personal Variable Annuity Contract and the form of Statement of Additional Information that would have been filed under 1933 Act Rule 497(b) or (c) would not have differed from those contained in the Registrant's most recent post-effective amendment to its registration statement on Form N-4.
